ACCEPTED
                                                                                      03-14-00819-cv
                                                                                             4085079
                                                                            THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                2/10/2015 9:54:00 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                           CAUSE NO. 03-14-00819-CV

                                                      FILED IN
                                               3rd COURT OF APPEALS
              IN THE COURT OF APPEALS FOR THE THIRDAUSTIN, TEXAS
                                               2/10/2015 9:54:00 AM
               COURT OF APPEALS DISTRICT OF TEXAS,
                                                 JEFFREY D. KYLE
                          AUSTIN, TEXAS                Clerk




                                JUDY WEIRICH,
                                     Appellant

                                        vs.


        IESI CORPORATION AND SOUTHSIDE WRECKER, INC.,
                                     Appellees

                 ON APPEAL FROM THE 33RD JUDICIAL
             DISTRICT COURT OF BLANCO COUNTY, TEXAS
                        CAUSE NO. CV07387



          NOTICE OF APPEARANCE OF APPELLATE COUNSEL


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS OF
THE STATE OF TEXAS, AUSTIN, TEXAS:

      NOW COMES IESI CORPORATION ("IESI"), Appellee, and notifies this

Honorable Court and all parties hereto that Vaughan E. Waters of the law firm of


Thomton, Biechlin, Segratp, Reynold? & Guerra, L.C., 100 N.E. Loop 410, Suite 500,


San Antonio, TX 78216 will be representing IESI in the above referenced appeal.


Please direct all future pleadings and correspondence to the undersigned.
                                        Respectfully submitted,


                                        THORNTON, BIECHLIN, SEGRATQ,
                                        RBYNOLDS & GUERRA, L.C.
                                        100 N.E. Loop 410, Suite 500
                                        San Antonio, TX 78216
                                        Telephone: 210/342-5555
                                        Telecopier: 210/525-0666


                                        By: sA^aughanE. Waters
                                            Vaughan E. Waters
                                              State Bar No. 20916700
                                           ATTORNEYS FOR IESI
                                        CORPORATION


                          CERTIFICATE OF SERVICE

      I hereby certify that a tme and correct copy of the foregoing instrument has been
forwarded to the following this 10th day of February, 2015.


      Mr. Zachary P. Hudler VIA FACSIMILE TO 830/868-7636
      ZacharyP.Hudler,PC
      P.O. Box 1728
      JohnsonCity,TX78636
      Attorneys for Appellant

      Mr. George J. Petras VIA FACSIMILE TO 512/334-9709
      The Petras Law Firm
      15 04 San Antonio St.
      Avstin, TX 78701
      Attorneys for Southside Wrecker, Ino,



                                        s/ Vaughan E. Waters
                                       VaughanB. Waters